Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Terminal Disclaimer
1.	The terminal disclaimer filed on May 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date (of US. Patent No. 10,783,934; 10,504,565 and 10,325,631) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Acknowledgment is made of applicant’s Amendment, filed 05/16/2022.   The changes and remarks disclosed therein were considered.
	An amendment of claims 1-4, 11 and 16-17 has been amended.  Claims 1-20 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 05/16/2022 with respected to the rejection of Rowley et al and Barrow David have been fully considered and are persuasive (see pages 5-6 of an amendment filed 05/16/22).  The rejection of Rowley et al and Barrow David has been withdrawn.
Allowable Subject Matter
3.	Claims 1-20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Rowley et al, Barrow David and Zhang Yuanping taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a controller configured to control one or more sequences of power events; and a circuit configured to combine a plurality of power inputs comprising a first power input and a second power input to power at least one power circuity in a power management circuit” in a circuit as claimed in the independent claim 1.  Claims 2-10 are also allowed because of their dependency on claim 1; or
Per claim 11: there is no teaching, suggestion, or motivation for combination in the prior art to “a non-volatile memory device; and a circuit configured to combine a plurality of power inputs comprising a first power input and a second power input, to power at least one power circuitry” in a system as claimed in the independent claim 11.  Claims 12-15 are also allowed because of their dependency on claim 11; or
Per claim 16: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “combining power from a plurality of power sources comprising power from a first connection and power from a second connection to generate a combined power input; and powering at least one power circuitry using the combined power input” in a method as claimed in the independent claim 16.  Claims 17-20 are also allowed because of their dependency on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Pho M. Luu whose telephone number is 
571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.